Case 1:19-cv-24821-KMW Document 133 Entered on FLSD Docket 10/14/2020 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                             Case No.1:19-cv-24821-WILLIAMS/LOUIS


     MARINE DEPOT INTERNATIONAL, INC.,


                    Plaintiff,

     vs.

     JAMES RIVER GROUP, INC.,

                 Defendant.
     ______________________________________/

                                       DISCOVERY ORDER

           This matter is before the Court upon Plaintiff Marine Depot International, Inc.’s

    Discovery Motion (ECF No. 118). A hearing was conducted on this Motion on October 13, 2020,

    and the noticed disputes were disposed of in open court. This Order memorializes but does not

    modify the rulings made in open court.

           As an initial matter, Plaintiff raised Defendant James River Group Inc.’s lack of

     production in response to Plaintiff’s Third Request for Production. Having gone through the

     specific requests at the hearing, it was made clear that Plaintiff’s requests seek information

     regarding the rates Defendant paid other I.T. vendors, particularly Carmen Solutions (by or

     through Leading Edge, a related entity), for similar services initially provided by Ayassure;

     Plaintiff defends the discovery as relevant to proving its unjust enrichment claim, which

     alleges that Defendant received services from Ayassure at a below market rate.

           Defendant opposes producing any more information or documents on two grounds.

     Primarily, Defendant opposes on relevance, as it has been discovered that all work performed

     by Ayassure for Defendant was done pursuant to mutually executed work orders at negotiated
Case 1:19-cv-24821-KMW Document 133 Entered on FLSD Docket 10/14/2020 Page 2 of 3




     rates; Defendant argues this negates Plaintiff’s unjust enrichment claim. Moreover, Defendant

     has objected to producing anything, including witnesses for depositions, because Plaintiff’s

     recent deposition testimony calls into question Plaintiff’s standing to assert any claim of

     damage flowing from Defendant’s relationship with Ayassure.

           Notwithstanding Defendant’s objections, the Court has previously recognized the

     relevance and discoverability of rates paid by Defendant to entities other than Plaintiff for

     comparable I.T. services. Defendant has already produced work orders revealing rates

     Defendant paid for services performed by former Ayassure employees, subsequently hired by

     Carmen Solutions, to evidence comparably paid rates for similar services. Plaintiff seeks

     information beyond these six employees and seeks a description of the nature of the work

     performed in order to evaluate the comparison of the rates paid.

           Notwithstanding the prior finding that Plaintiff had shown the relevance of rates

     Defendant paid to other I.T. vendors to evidence that the rates paid to Ayassure were lower,

     Plaintiff’s pursuit of the information through the Requests for Production at issue in the

     Motion to Compel vastly exceed that which is proportional to the needs of the case. Thus, the

     Court found the best way for Plaintiff to obtain the sought-after information was for Defendant

     to provide a supplemental answer to Interrogatory No. 1, which seeks employees’ names,

     descriptions of services provided, and hourly rates paid by Defendant among other information

     (ECF No. 118-5 at 5). The Court orders that Defendant provide a supplemental response to

     Interrogatory No. 1 within seven days, which provides the requested information for the six

     former Ayassure employees for which work orders were previously provided, as well as for

     up to six other Carmen Solution employees who had similar skill levels and/or performed

     similar work on or before October 24, 2019.

           As for Plaintiff’s request to compel an answer to Interrogatory No. 2, Plaintiff’s request
Case 1:19-cv-24821-KMW Document 133 Entered on FLSD Docket 10/14/2020 Page 3 of 3




     is denied. Plaintiff’s request to compel documents in response to Plaintiff’s Second Request

     for Production, Request No. 14, is also denied. Defendant’s counsel has averred that all

     documents responsive to Request No. 14 have been produced, and the Court is satisfied with

     Defendant’s counsel’s explanation of the searches performed. Defendant’s counsel further

     averred that the project management database was searched, and that all responsive documents

     were produced. Thus, Defendant’s Response to Plaintiff’s Second Request for Production,

     Request No. 17, is not deficient.

           Finally, as to Defendant’s objections to Plaintiff’s Third Party Subpoenas, Defendant

     has since filed a Motion to Quash (ECF No. 129), which has been joined by Third Party Dixon

     Hughes (ECF No. 130). The Court will address the Third Party Subpoenas, and Defendant’s

     Objections thereto, once Defendant’s Motion to Quash is ripe for review.

         DONE and ORDERED in Miami, Florida this 14th day of October, 2020.



                                                     ________________________________
                                                     LAUREN F. LOUIS
                                                     UNITED STATES MAGISTRATE JUDGE
